DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                              Status of the Claims
2.	Claims 1-17 are currently pending. This office action is the first office action on the merits of the claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 17 the claim recites “ a monomeric molar number of the polymer having the at the terminal there of” which render the claim indefinite as it is not clear what polymer is being referred to. Additionally it is not clear what a “monomeric molar number” is. Is this the amount of monomer used to make the polymer? The average degree of polymerization of the polymer? The average degree of polymerization of weight average of the polymer? 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-9, 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruckenstein (US 6,384,146).
Concerning claim 1 Ruckenstein teaches a method of making a polymer that includes providing a living polymer mixing the living polymer with a first monomer under conditions effective to produce a block copolymer  (column 6 lines 62-68 and column 7 lines 1-5). Preferably the living polymer has a structure of (column 7 lines 20-30). 

    PNG
    media_image1.png
    70
    193
    media_image1.png
    Greyscale

These living polymers are indicated to be made by anionic polymerization of methyl methacrylate with an initiator such as (1,1-diphenylhexyl) lithium also known as DPHL in tetrahydrofuran, with additional additives such as Lithium chloride which forms a complex between itself and the propagating site which prevents the occurrence of side reactions (column 7 lines 35-50). Further it is indicated that no termination of the block copolymer need be performed but if desired it can be made by known methods (column 9 lines 20-35). This would indicate when a lithium initiator is 
Ruckenstein teaches as method where tetrahydrofuran diphenylethylene and lithium chloride are placed in a flask which is cooled to -40°C and then to which is added n-butyl lithium which causes a reaction to form (1,1-diphenylhexyl) lithium, which is an aromatic organometal compound,  that is allowed to continue for 15 minutes after which  the system was cooled to -60 °C and a polymerization reaction was induced by adding a solution of methyl methacrylate, after which another monomer is added and the polymer is then ready to be used in additional reactions and is not quenched (column 13 lines 25-40). This polymer is not explicitly stated to have a metal at the terminal there of but no quenching reaction is indicated to occur which would indicate that the polymer is a living polymer having a lithium ion at one terminal. 
Ruckenstein specifically indicates an example living polymer made by a similar method using the same components that had the methyl methacrylate monomer and the additional monomer added at the same time and not sequentially (column 21 lines 55-68 and column 22 lines 1-10). As it is made by a lithium initiator this living polymer would have a lithium metal ion at the terminal of the polymer. 
These methods would correspond to the claimed method. 
Concerning claim 2 as is indicated above Ruckenstein teaches that (1,1-diphenylhexyl) lithium, which is made by the reaction of n-butyl lithium with diphenyl ethylene, is used as the initiator of the polymerization methods (column 13 lines 25-40, column 21 lines 55-68 and column 22 lines 1-10). This initiator has the claimed structure of formula 1. 
Concerning claims 3-4 the exemplary methods of Ruckenstein teaches that the method includes polymerization of  a methyl methacrylate monomer which has the claimed structure (column 13 lines 25-40, column 21 lines 55-68 and column 22 lines 1-10). 
Concerning claim 5 the polymerization of the methods is indicated to occur at -60 °C (column 13 lines 25-40, column 21 lines 55-68 and column 22 lines 1-10) which is within the claimed range. 
Concerning claims 6-9 and 11 Ruckenstein indicates the polymerization methods indicated above which includes a reaction of a mixture of diphenylethylene with lithium chloride and butyl lithium to form (1,1-diphenylhexyl) lithium at a temperature of -40°C, which is an aromatic organometal compound  (column 13 lines 25-40, column 21 lines 55-68 and column 22 lines 1-10). This process step includes the indicated aromatic compound metal halide and organometal compound and is performed at a temperature within the claimed range. 
As such Ruckenstein teaches the claimed method. 
Concerning claims 12-13 Ruckenstein teaches an example of the polymer which has a number average molecular weight of 12,500 and a Mw/Mn value of 1.13 which are within the claimed range (column 14 Tale 1 BMI-3). As such Ruckenstein teaches the claimed polymer from the claimed method. 

5.	Claim(s) 1-6, 9, 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (Park et al, “Faclie Synthesis for Well-Defined A2B Miktoarm Star copolymer of Poly (3-hexylthiophene) and Poly (methyl methacrylate) by the combination of anionic polymerization and click reaction” Journal of polymer Science Part A:Polymer chemistry, February 2013 pages 2225-2232, Vol 51 No 10; On IDS filed on 12/13/2021 all citations refer to the copy of the document provided by applicant with the filing of this IDS).
Concerning claim 1 Park teaches a method in which an initiator for polymerization is prepared by reacting diphenyl ethylene with sec butyl lithium at 0 °C, to which was added LiCl after which the temperature was decreased to -78 °C which was followed by adding methyl methacrylate which was polymerized to provide a living polymethyl methacrylate anion solution (pg 2227 column 2 paragraph 7) which would be a polymer having a lithium metal at the terminal of the polymer. The reaction of 
Concerning claim 2 the reaction of dipheyl ethylene with sec butyl lithium would result in an aromatic organometal compound having the same structure as is claimed. 
Park teaches that the polymer formed has a structure of (pg 2227 Column 1 Scheme 1b)

    PNG
    media_image2.png
    132
    143
    media_image2.png
    Greyscale
. 
Applicants specification indicates that an aromatic organometal compound which is made from diphenylethylene and sec butyl lithium (applicants originally filled specification paragraph 0091) has a structure of (applicants originally filled specification paragraph 0095)

    PNG
    media_image3.png
    112
    137
    media_image3.png
    Greyscale

Which results in a polymer having a structure of (applicants originally filled specification paragraph 0093)


    PNG
    media_image4.png
    177
    276
    media_image4.png
    Greyscale


Concerning claims 3-4 Park as is indicated above indicates that the monomer is methyl methacrylate which corresponds to the claimed monomer structure. 
Concerning claim 5 Park teaches that the polymerization occurs at a temperature of -78 °C (pg 2227 column 2 paragraph 7) which is within the claimed range. 
Concerning claims 6 and 9 Park as is indicated above teaches that the initiator is made from dipehylethylene, which as an aromatic compound having a double bond having the claimed structure,  and sec butyl lithium, which is a metal-containing compound (pg 2227 column 2 paragraph 7). 
Concerning claim 12 Park further teaches that the polymer which is formed has a polydispersity index or Mw/Mn of 1.07 (pg 2227 column 2 paragraph 8) which is within the claimed range. 
Concerning claim 13 Park further teaches that the polymer which is indicated in the discussion of claim 1 above is subjected to additional reaction and in formed in to a Miktoarm star copolymer which has a number average molecular weight of 21,500 (pg 2228 Column 1 paragraph 5).  The method to make this polymer includes the method which is indicated in the discussion of claim 1 above. It should be noted that the claims as are currently drafted do not indicate any particular chemical structure of the final polymer but only indicate that a particular step must be followed. As such the claims are interpreted such that the metal terminal polymer need not be the final product that is formed only that in the step that indicates the metal terminal polymer the metal terminal polymer is present.  As such park teaches the claimed method. 
Concerning claim 14-16 Park further teaches a method indicated in the discussion of claim 1 where the polymer is further reacted with tris (bromomethyl)benzene (pg 2227 column 2 paragraph 7). 


    PNG
    media_image5.png
    142
    480
    media_image5.png
    Greyscale

The scheme indicated above corresponds to the method using the compounds of claims 15 and 16, and as such Park teaches the claimed method. 
Concerning claims 17 Park further teaches that methyl methacrylate is used in an amount of 16.5 mmol in the polymerization reaction and that the tris (bromomethyl)benzene is used in an amount of 2.8 mmol (pg 2227 column 2 paragraph 7). This corresponds to the compound containing the halogen atoms being present in an amount of approximately 16.97 mol% of the amount of monomer used to make the polymer.  This is within the claimed range and so Park teaches the claimed method. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (Park et al, “Faclie Synthesis for Well-Defined A2B Miktoarm Star copolymer of Poly (3-hexylthiophene) and Poly (methyl methacrylate) by the combination of anionic polymerization and click reaction” Journal of polymer Science Part A:Polymer chemistry, February 2013 pages 2225-2232, Vol 51 No 10; On IDS filed on 12/13/2021 all citations refer to the copy of the document provided by applicant with the filing of this IDS).
Concerning claim 7-8 Park teaches a polymerization method indicated above that includes a method in which an initiator for polymerization is prepared by reacting diphenyl ethylene with sec butyl lithium at 0 °C, to which was added LiCl after which the temperature was decreased to -78 °C which was 
Park teaches that the polymer formed has a structure of (pg 2227 Column 1 Scheme 1b)

    PNG
    media_image2.png
    132
    143
    media_image2.png
    Greyscale
. 
Applicant’s specification indicates that an aromatic organometal compound which is made from diphenylethylene and sec butyl lithium (applicants originally filled specification paragraph 0091) has a structure of (applicants originally filled specification paragraph 0095)

    PNG
    media_image3.png
    112
    137
    media_image3.png
    Greyscale

Which results in a polymer having a structure of (applicants originally filled specification paragraph 0093)


    PNG
    media_image4.png
    177
    276
    media_image4.png
    Greyscale


Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); Selection of any order of mixing ingredients is prima facie obvious.In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP 2144.04.IV.C. 
	It would have been obvious to one of ordinary skill in the art at the time of filling to alter when Lithium Chloride is added to the reaction mixture of Park to give the claimed method because it obvious to select any order of mixing ingredients. 

7.	Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ruckenstein (US 6,384,146).
Concerning claim 10 Ruckenstein further teaches that the molar ratio of LiCl to the (1,1-diphenylhexyl) lithium initiator is 4 (column 13 lines 20-40).  Ruckenstein does not particularly indicate what the ratio of the Diphenylethylene /butyl lithium it in order to determine the particular ratio between the metal containing compounds and the aromatic compound. However  the ratio of lithium chloride to the aromatic compound of 4 to 1 would provide at least a ratio of 5 to 1 of the metal containing compound to the aromatic compound, as to give the initiator a molar equivalence of the butyl lithium monomer compound must be present in order to make the indicated  (1,1-diphenylhexyl) lithium initiator, which would give a mol % of the aromatic compound of 20 mol %.  This would indicate 
Given that the ranges required to be outside the claimed range would not result in the polymer reaction indicated to be present by Ruckenstein, Ruckenstein would teach the claimed amount of the aromatic compound to metal compound ratio. 
Alternatively, Ruckenstein teaches that for  reaction of butyl lithium with dipheyl ethylene to give the (1,1-diphenylhexyl) lithium initiator a useful ratio of diphenyl ethylene to n-butyl lithium is a ratio of 1.2  and also indices the posiblity of using LiCl to N-butyl lithium ratio of 4 (column 14 lines 50-55). When used in the examples indicated above having lithium chloride to (1,1-diphenylhexyl) lithium initiator ratios of 4 and 2 this would indicate ratios of aromatic compound to lithium compound of 1:5.2 or 1:3.2 which correspond to mol % values of 19.2 mol% or 31.25 mol%. Alternatively if the LiCl to butyl lithium ratio is used instead of the ratio of LiCL to the aromatic initiator this would result in ratios of 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed ratio of aromatic compound to metal compound in the method of Ruckenstein because Ruckenstein teaches an exemplary ratio of the aromatic compound to the butyl lithium compound which provides the claimed ratio and which is indicated to be a useful ratio to provide the desired polymer structure. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 9 of U.S. Patent No. 10,815,314. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent teaches a method which comprises a step of polymerizing a monomer in the presence of an organometal compound to prepare an active polymer which is coupled with an organometal at one terminal (claim 7) and indicates that the organo metal compound can be selected from compounds that include aromatic compounds such as phenyllithium,1-naphthyl lithium, 4-butylphenyl lithium, naphtyl sodium, naphtyl potassium (claim 9). When these aromatic compounds are used then the method of the patent will include the claimed method step. 

Conclusion
9.	 Claims 1-17 are rejected. No Claims are currently allowable. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763